Exhibit 10.1

SEVENTH AMENDMENT TO DISTRIBUTION SERVICE AGREEMENT

THIS SEVENTH AMENDMENT TO DISTRIBUTION SERVICE AGREEMENT (this “Amendment”) is
made and entered effective as of May 11, 2006 (the “Seventh Amendment Effective
Date” by and between The Pantry, Inc., a Delaware corporation (“Pantry”) and
McLane Company, Inc., a Texas corporation, d/b/a McLane Grocery Distribution
(“McLane”).

WHEREAS, Pantry, Lil’ Champ Food Stores, Inc., a Florida corporation (“Lil’
Champ”), and McLane entered into (i) a Distribution Service Agreement effective
as of October 10, 1999, (ii) a First Amendment to Distribution Service Agreement
effective as of June 28, 2001 (“First Amendment”), (iii) a Second Amendment to
Distribution Service Agreement effective as of September 8, 2001 (“Second
Amendment”), and (iv) a Third Amendment to Distribution Service Agreement
effective as of October 5, 2002 (“Third Amendment”); and Pantry (on behalf of
itself and as successor-in-interest to all rights and obligations of Lil’ Champ)
and McLane entered into (x) a Fourth Amendment to Distribution Service Agreement
effective as of October 16, 2003 (“Fourth Amendment”), (y) a Fifth Amendment to
Distribution Service Agreement effective as of April 1, 2004 (“Fifth
Amendment”), and (z) a Sixth Amendment to Distribution Service Agreement
effective as of April 21, 2005 (“Sixth Amendment”) (the October 10, 1999
Distribution Service Agreement, together with the First Amendment, Second
Amendment, Third Amendment, October Fourth Amendment, Fifth Amendment and Sixth
Amendment are hereinafter referred to collectively as the “Service Agreement”);
and

WHEREAS, Pantry and McLane desire to further amend the Service Agreement;

NOW, THEREFORE, for and in consideration of the promises, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged. Pantry and McLane do
hereby agree as follows:

1. Defined Terms.    Capitalized terms not specifically defined in this
Amendment shall have the meaning ascribed to them in the Service Agreement.

2. Amendment of Section 1.1.    Section 1.1 of the Service Agreement is hereby
amended by adding the following new sentence:

“Effective as of the Seventh Amendment Effective Date, the term “stores” shall
further include those stores acquired by Company from Shop-a-Snak Food Mart,
Inc. on or about May 11, 2006, except that notwithstanding Section 2.1 of this
Agreement McLane shall continue making twice-weekly deliveries to the following
stores for a reasonable period of time following the sixth Amendment Effective
Date while Company transitions them to once-a-week delivery schedules (unless
the store otherwise qualifies for twice a week deliveries under Section 2.4 of
this Agreement). Those stores are the stores operated by Shop-a-Snak prior to
the Sixth Amendment Effective Date which it designated as stores #2, #7, #9,
#10, #13, #15, #18, #22, #23, #26, #30, #32, #35, #36, #37, #38, and 342.”

3. Addition of New Section 3.6(d).    A new subsection (d) to Section 3.6 is
hereby added to the Service Agreement to read in its entirety as follows:

“(d) Within 10 days after the Seventh Amendment Effective Date, McLane shall pay
to Company an amount of $[***] ($[***] per Store per year, for 47.33 months
remaining term of this Agreement), for those 38 Shop-a-Snak Stores acquired by
Company from Shop-a-Snak Food Mart, Inc. Such amount shall be amortized over the
remainder of the term following the Seventh Amendment Effective Date using the
straight-line method of amortization.”



--------------------------------------------------------------------------------

4. Amendment of Exhibit A.    Exhibit A of the Service Agreement is hereby
amended to terminate the per-carton rebate amounts as to Alabama and provide the
following new total amounts.

 

STATE

    

TYPE

 

REBATE

   

ALABAMA

     Branded   $[***]        Generic   $[***]        Sub-Generic   $[***]  

As of the Seventh Amendment Effective Date, Section 4 of the Sixth Amendment
shall terminate as to all stores in Alabama and have no further applicability to
them; and the foregoing provisions are hereby deemed amended to provide to that
effect.

5. No Other Modifications.    Except as specifically modified by this Amendment,
all terms and conditions of the Service Agreement shall remain fully applicable
and in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above, to be effective as of the Seventh Amendment Effective Date.

 

THE PANTRY, INC. By:       /S/    DAVID M. ZABORSKI        

Printed Name: David M. Zaborski

Title: SVP

Date: 5/11/06

 

McLANE COMPANY, INC.

d/b/a McLANE GROCERY DISTRIBUTION

By:       /S/    DAN ELROD        

Printed Name: Dan Elrod

Title: Director of Sales

Date: 6/26/06

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

2